      CASE 0:20-cv-01688-PJS-ECW Document 7 Filed 08/24/20 Page 1 of 28




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 Minnesota Voters Alliance, Andrew Cilek,                 Case No. 20-CV-01688 PJS/ECW
 Kim Crockett, Craig Anderson, Yvonne
 Hundshamer, Craig Jones,

                       Plaintiffs,

 v.
                                                  Amended Complaint for Declaratory
 Tim Walz, in his official capacity as                 and Injunctive Relief
 Governor of Minnesota, or his successor;
 Steve Simon, in his official capacity as
 Secretary of State of Minnesota, or his
 successor, Mark V. Chapin, in his official
 capacity as Hennepin County Auditor, or
 his successor, Christoper A. Samuel, in his
 official capacity as Ramsey County Auditor,
 or his successor, Keith Ellison, in his
 official capacity as Attorney General of
 Minnesota, or his successor, Mike Freeman,
 in his official capacity as Hennepin County
 Attorney, or his successor, John Choi, in his
 official capacity as Ramsey County
 Attorney, or his successor,

                       Defendants.


       The plaintiffs allege the following amended complaint.

                                        Introduction

       1.     This complaint is a First Amendment case requiring interpretation of both

federal and state legal texts to determine whether the plaintiffs’ First Amendment rights were

violated. Plaintiffs challenge Minnesota’s “policy”--a law, an executive order and a

memorandum—criminalizing wearing a mask and criminalizing not wearing a mask in public

places and polling places as unconstitutional.
        CASE 0:20-cv-01688-PJS-ECW Document 7 Filed 08/24/20 Page 2 of 28




         2.    Minnesota’s policy on masks includes an executive order, a memorandum and

a statute. First, Minnesota has a statute which criminalizes wearing a mask in public places.

Minn. Stat. § 609.735. Second, the Secretary of State’s memorandum, also issued on July 22,

has threatened prosecution for wearing a mask in polling places. Third, the Governor’s

Executive Order 20-81, issued on July 22, has criminalized wearing a mask in public place.

         3.    The plaintiffs want the First Amendment freedom to choose whether to wear

a mask, even to politically protest.

         4.    At the same time, the plaintiffs have a right to protect themselves by wearing a

mask and a right to politically protest the government’s pandemic response by not wearing a

mask.

         5.    Minnesota’s policy, which the defendants enforce, criminalizes plaintiffs for

both wearing a mask and not wearing a mask.

         6.    Accordingly, the plaintiffs claim Minnesota’s policy violates their First

Amendment rights in public places and in the polling places. The defendants violate two

different First Amendment tests. For public places, the defendants’ policy is

unconstitutional by failing to be narrowly tailored to meet the government’s compelling

interests. For non-public forums like polling places, the defendants’ policy is

unconstitutional by failing to be capable of a reasoned application. All of Minnesota’s policy

regarding masks is unconstitutional.

         7.    But, even before those tests are applied, the Governor’s executive order and

the Secretary of State’s memorandum are legally unauthorized, null and void. First, the

executive order’s and memorandum’s mask mandate for polling places is legally


                                                2
      CASE 0:20-cv-01688-PJS-ECW Document 7 Filed 08/24/20 Page 3 of 28




unauthorized because the Elections Clause of Article I, Section 4 of the U.S. Constitution

requires that the “state legislature” determine by law the time, place and manner of elections

for federal elected offices—not the Governor and Secretary of State. Second, the executive

order’s and memorandum’s mask mandate in both public places and polling places, and

Minnesota Statutes § 12.31 upon which they rely for authority, violate Article III of the

Minnesota Constitution as violative of its non-delegation doctrine and violative of its ban on

non-severable legislative vetoes. Third, the executive order’s and memorandum’s mask

mandate in both public places and polling places, in light of Minnesota Statutes § 12.32

limiting the effect of the Governor’s executive orders to suspending agency rules and local

ordinances, is superseded by Minnesota Statutes § 609.735 which criminalizes wearing a

mask. The Court conducting this “ultra vires” review of the state’s action is required under

the Fourteenth Amendment which incorporates the First Amendment against the states.

                                   Jurisdiction and Venue

       8.      In bringing this case, the Plaintiffs invoke this Court’s jurisdiction under 28

U.S.C. § 1331 (federal-question jurisdiction), 28 U.S.C. § 2201 (declaratory-judgment

jurisdiction), and 42 USC §§ 1983, 1988 (civil-rights statutes).

       9.      Venue is proper in this Court under 28 U.S.C. § 1391 because all the

defendants are Minnesota public officials and reside within this district, and because the

events or omissions giving rise to the claims presented occurred within this district.




                                                3
     CASE 0:20-cv-01688-PJS-ECW Document 7 Filed 08/24/20 Page 4 of 28




                                            Parties

A. The Plaintiffs

       10.     The Plaintiffs are Minnesota political participants and a Minnesota nonprofit

corporation.

       Plaintiff Andrew Cilek

       11.     Plaintiff Andrew Cilek is a voter, resident and taxpayer in Minnesota. He

resides in Hennepin County.

     Plaintiff Kim Crockett

       5.      Plaintiff Kim Crockett is a voter, resident and taxpayer in Minnesota. He

resides in Hennepin County.

       Plaintiff Craig Anderson

       6.      Plaintiff Craig Anderson is a voter, resident and taxpayer in Minnesota. He

resides in Ramsey County.

       Plaintiff Yvonne Hundshamer

       7.      Plaintiff Yvonne Hundshamer is a voter, resident and taxpayer in Minnesota.

She resides in Ramsey County.

       Plaintiff Craig Jones

       8.      Plaintiff Craig Jones is a voter, resident and taxpayer in Minnesota. He resides

in Ramsey County.

       Plaintiff Minnesota Voters Alliance

       9.      Minnesota Voters Alliance (MVA) is a Minnesota nonprofit corporation with

members and supporters who seek to ensure, as part of their collective objectives, public


                                               4
      CASE 0:20-cv-01688-PJS-ECW Document 7 Filed 08/24/20 Page 5 of 28




confidence in the integrity of Minnesota’s elections, in election results and election systems,

processes, procedures, and enforcement, and that public officials act in accordance with the

law in exercising their obligations to the people of the State of Minnesota. Its membership

includes individual registered voters and taxpayers. Andy Cilek is MVA’s President. The rest

of the plaintiffs are MVA members or supporters.

B. The Defendants

        10.     The Defendants are public officials in Minnesota.

        Defendant Tim Walz

        11.     Defendant Tim Walz, Minnesota’s Governor, is sued in his official capacity.

        Defendant Steve Simon

        12.     Defendant Steve Simon, Minnesota’s Secretary of State, is sued in his official

capacity.

        Defendant Mark V. Chapin

        13.     Defendant Mark V. Chapin, Hennepin County Auditor, is sued in his official

capacity.

        Defendant Christopher A. Samuel

        14.     Defendant Christopher A. Samuel, Ramsey County Auditor, is sued in his

official capacity.

        Defendant Keith Ellison

        15.     Defendant Keith Ellison, Minnesota’s Attorney General, is sued in his official

capacity.

        Defendant Mike Freeman


                                                5
      CASE 0:20-cv-01688-PJS-ECW Document 7 Filed 08/24/20 Page 6 of 28




        16.     Defendant Mike Freeman, the Hennepin County Attorney, is sued in his

official capacity.

        Defendant John Choi.

        17.     Defendant John Choi, the Ramsey County Attorney, is sued in his official

capacity.


                                             Standing

        18.     An actual controversy exists between the parties, and the plaintiffs have

suffered an injury-in-fact that is directly traceable to the defendants. 28 U.S.C. § 2201.

Specifically, the plaintiffs have engaged, or propose to engage, in campaigning and voting

activities either wearing a face mask or not wearing a face mask. Under Minnesota’s policy,

both wearing a face mask and not wearing a face mask are criminal activities. The plaintiffs

fear that, as a result of the plaintiffs’ speech, expressive and associational activities in public

places and at polling places, including in-person voting, at least one of the defendants will

initiate a complaint or prosecute at least one of the plaintiffs for either the plaintiff wearing a

mask or not wearing a face mask. Therefore, the plaintiffs and each of them have had their

First Amendment political activities deterred and chilled.

        19.     The impending threatened injury to the plaintiffs is real and concrete.

        20.     This Court’s favorable decision will redress the plaintiffs’ injuries and allow

them to exercise their First Amendment rights without fear of being sued or prosecuted.




                                                 6
      CASE 0:20-cv-01688-PJS-ECW Document 7 Filed 08/24/20 Page 7 of 28




                                      Statement of Facts

Minnesota Voters Alliance, its members and supporters want election integrity.

       21.     Minnesota Voters Alliance (MVA) is a nonprofit organization with members

and supporters, including the individual plaintiffs.

       22.     MVA’s interest is public in nature.

       23.     MVA seeks to ensure, as part of their collective objectives, public confidence

in the integrity of Minnesota’s elections, in election results and election systems, processes,

procedures, and enforcement, and that public officials act in accordance with the law in

exercising their obligations to the people of the State of Minnesota.

       24.     Thus, the MVA is an association of people organized in Minnesota to

promote election integrity. It uses private and public resources as a catalyst to investigate

complaints arising from Minnesota’s elections. The complaints show where the government

is acting contrary to the best interests of the people. The MVA has sought to ensure that

Minnesota’s elections comply with the law.

       25.     The MVA’s expectations of the public officials, as embraced by others, is for

the public officials to act as advocates for election integrity. When public officials violate

election integrity, MVA assists the public in determining whether litigation is warranted.

       26.     If litigation is warranted, as in this case, MVA brings to the court resources to

present a unique and factual perspective in support of election integrity in Minnesota

Individual plaintiffs want to choose whether to wear a mask or not wear a mask in
public places and in polling places.

       27.     During elections and election campaigns, the individual plaintiffs, in public

places, engage in express political advocacy. Their political advocacy includes: supporting

                                                7
      CASE 0:20-cv-01688-PJS-ECW Document 7 Filed 08/24/20 Page 8 of 28




candidates for office, including campaigning; engaging in debates about candidates; engaging

in political debates; speaking at events; inviting others to events; holding events; writing

letters or editorials; speaking with news reporters; speaking with friends, family members,

strangers, other candidates, office holders, and governmental and nongovernmental officials

regarding political philosophies, beliefs, positions, opinions, and interpretations; and

encouraging community members to support their positions regardless of their personal

ideology. Such political speech is at the core of First Amendment protection.

       28.     The individual plaintiffs also engage in in-person voting at primary elections

and general elections. The plaintiffs prefer in-person voting over absentee voting because it

is more secure.

       29.     The individual plaintiffs engage in First Amendment protected activities in

public places and in polling places.

       30.     The individual plaintiffs want to choose whether to wear a mask or not wear a

mask in public places and in polling places.

       31.     The individual plaintiffs want to choose whether to wear a mask or not wear a

mask in public protest of Minnesota’s policy.

Four individual plaintiffs did not participate in public primary campaigning activities
and did not participate in in-person voting in the August 11 primary due to
Minnesota’s policy on masks.

       32.     Four individual plaintiffs—Anderson, Crockett, Hundshamer and Jones—

wanted to participate in primary campaigns in public places prior to the August 11 primary

and to vote in-person on August 11.




                                                8
      CASE 0:20-cv-01688-PJS-ECW Document 7 Filed 08/24/20 Page 9 of 28




          33.   The four individual plaintiffs did not participate in primary campaigns in

public places prior to the August 11 primary and did not vote in-person on August 11.

          34.   This meant that the four plaintiffs did not vote in the primary at all because of

the threat of prosecution.

          35.   Minnesota’s policy on masking suppressed voter turnout for the primary

elections.

Similarly, the individual plaintiffs, due to the chilling effects of Minnesota’s policy on
masks, will not participate in general election campaigning activities in public
places, will not participate in in-person voting in the November 3 general election,
and will not attend Minnesota Voters Alliance public events.

          36.   The individual plaintiffs want to participate in general election activities.

          37.   They want to vote in-person at the November 3, 2020 election and beyond.

          38.   The individual plaintiffs will not be voting absentee in the November 3, 2020

general election and beyond. The individual voters do not think it’s as reliable as in-person

voting.

          39.   The individual plaintiffs have read Minnesota Statutes section 609.735 which

criminalizes wearing a mask.

          40.   The individual plaintiffs have read Emergency Executive Order No. 20-81

which criminalizes not wearing a mask.

          41.   The individual plaintiffs understand that the Secretary of State’s July 22, 2020

instructions to precinct election judges encourages the election judges to write down names

for prosecution for violating Minnesota’s laws on masks.




                                                 9
     CASE 0:20-cv-01688-PJS-ECW Document 7 Filed 08/24/20 Page 10 of 28




         42.     Because of Minnesota’s policy criminalizing both wearing and not wearing a

mask, the individual plaintiffs will not be politically participating in the election campaigns in

public places and will not be voting in person at the polling places on November 3, 2020.

         43.     For the same reason, they will not be attending Minnesota Voters Alliance’s

public events.

         44.     The individual plaintiffs’ political participation in the election campaigns, in in-

person general election voting and in attending Minnesota Voters Alliance’s public events is

chilled by Minnesota’s policy on masks.

         45.     If the Court does not grant an injunction, the individual plaintiffs will not be

politically participating in the election campaign, will not be voting in person at the general

election on November 3, 2020 as they desire, and will not be attending Minnesota Voters

Alliance’s public events.

Minnesota’s policy both criminalizes wearing a mask and criminalizes not wearing a
mask in public places and polling places.

         46.     Defendants, collectively, have taken steps towards criminalizing or

prosecuting plaintiffs when wearing a mask in a public place, including the polling place, and

criminalizing or prosecuting plaintiffs when not wearing a mask in public places, including

the polling place.

         47.     Minnesota criminalizing both wearing and not wearing a mask in public

places, including the polling place, suppresses political participation and voter attendance.

         48.     A prominent criminal defense attorney Thomas C. Gallagher in a blog post

states that Minnesota criminalizes both wearing and not wearing a mask in public places.

Ex. 4.

                                                  10
     CASE 0:20-cv-01688-PJS-ECW Document 7 Filed 08/24/20 Page 11 of 28




       49.    County Attorney Matthew Franzese by declaration states that Minnesota

criminalizes both wearing and not wearing a mask in public places. Ex. 5.

Since Minnesota criminalizes both wearing and not wearing a mask in public places, the

plaintiffs will not participate in First Amendment protected activities—including in-person

voting for the November 3 general election and beyond.

       50.    On March 13, 2020, the Governor signed “Executive Order 20-01: Declaring

a Peacetime Emergency and Coordinating Minnesota's Strategy to Protect Minnesotans from

COVID-19”

       51.    Since then, the Governor has issued eighty-two executive orders, Nos. 20-01

through 20-84.

       52.    The Governor has claimed legal authority to issue these executive orders

pursuant to Minn. Stat. § 12.31, Subd. 2.

       53.    The Governor has issued subsequent executive orders extending the

peacetime emergency for additional day thirty periods with Executive Order 20-35 on April

13, 2020, Executive Order 20-53 on May 13, 2020, Executive Order 20-75 on June 12, 2020,

Executive Order 20-78 on July 13, 2020, and Executive Order 20-83 on August 12, 2020.

       54.    Each of these executive orders extending the peacetime emergency noted that

the governor’s asserted authority could only be rescinded by “a majority vote of each house

of the legislature pursuant to Minnesota Statute 2019, section 12.31, subdivision 2(b)” or

something similar.




                                              11
      CASE 0:20-cv-01688-PJS-ECW Document 7 Filed 08/24/20 Page 12 of 28




Executive Order 20-81 makes it a crime not to wear a mask.

        55.   On July 22, 2020, Defendant Walz signed “Executive Order 20-81: Requiring

Minnesotans to Wear a Face Covering in Certain Settings to Prevent the Spread of COVID-

19.” Ex. 1.

        56.   Executive Order No. 20-81, page 3, generally asserts: “Minnesotans must wear

a face covering in indoor businesses and indoor public settings, including when waiting

outdoors to enter an indoor business or public indoor space.”

        57.   Executive Order No. 20-81, pages 13 and 14, establishes criminal enforcement

provisions for not wearing a mask, to-wit:

              a.      For an individual, it is criminal petty misdemeanor not to be wearing a
                      mask: “Any individual [adult, non-student] who willfully violates this
                      Executive Order is guilty of a petty misdemeanor and upon conviction
                      must be punished by a fine not to exceed $100.”
              b.      For a business, it is a criminal misdemeanor not to be wearing a mask
                      and requiring compliance: “Any business owner, manager, or
                      supervisor who fails to comply with this Executive Order is guilty of a
                      misdemeanor and upon conviction must be punished by a fine not to
                      exceed $1,000, or by imprisonment for not more than 90 days.”

Minnesota Statutes § 609.735 makes it a crime to wear a mask.

        58.   However, Minnesota Statutes § 609.735 (Ex. 3) makes wearing a mask in a

public place a criminal act, punishable by up to 90 days imprisonment and/or a $1000 fine.

        59.   The only exceptions to this prohibition is if wearing a mask is “based on

religious beliefs, or incidental to amusement, entertainment, protection from weather, or

medical treatment.”

        60.   None of the exceptions under Minnesota Statutes § 609.735 apply for

plaintiffs.


                                              12
     CASE 0:20-cv-01688-PJS-ECW Document 7 Filed 08/24/20 Page 13 of 28




       61.      Executive Order 20-81 is legally inaccurate when it states that “(w)earing a

face covering in compliance with this Executive Order or local ordinances, rules, or orders is

not a violation of Minnesota Statutes 2019, section 609.735.” Ex. 1.

       62.      Executive Order 20-81 does not preclude enforcement of Minnesota Statutes

§ 609.735.

Defendants Attorney General Ellison, Hennepin County Attorney Freeman and
Ramsey County Attorney Choi are to prosecute plaintiffs for wearing a mask and
prosecute plaintiffs for not wearing a mask in public places and in polling places.

       63.      Under Minnesota’s criminal code, the Attorney General and county attorneys

prosecute crimes.

       64.      Minnesota Statutes § 609.735 makes wearing a mask in a public place a

criminal act.

       65.      Under Minnesota Statutes § 609.735, Defendants Attorney General Ellison,

Hennepin County Attorney Freeman and Ramsey County Attorney Choi prosecute plaintiffs

for wearing a mask and not for wearing a mask.

       66.      The Governor’s Executive Order no. 20-81 makes not wearing a mask in a

public place a criminal act.

       67.      Under Governor’s Executive Order no. 20-81, Defendants Attorney General

Ellison, Hennepin County Attorney Freeman and Ramsey County Attorney Choi prosecute

plaintiffs for not for wearing a mask.

       68.      So, plaintiffs when engaged in political participation in public places are to be

criminally prosecuted by Defendants Attorney General Ellison, Hennepin County Attorney

Freeman and Ramsey County Attorney Choi for wearing a mask and for not wearing mask.


                                                13
     CASE 0:20-cv-01688-PJS-ECW Document 7 Filed 08/24/20 Page 14 of 28




       69.    Either way, the plaintiffs get prosecuted.

Secretary of State Simon, Hennepin County Auditor Chapin and Ramsey County
Auditor Samuel are enforcing a policy to wear a mask in the polling places.

       70.     Defendant Secretary of State Simon in his policy implementing the mask

mandate dated July 22, 2020 (Ex. 2), requires county auditors and election officials to

recommend, encourage and enforce upon all persons in the polling place the Executive

Order No. 20-81 mask mandate—under threat of prosecution:

       If the voter insists on voting in the polling place without a face covering, record any
       violation of the face cover order…Record the name and addresses of a voter from
       the polling place roster in the incident log along with a notation that the voter refused
       to comply with the facial covering executive order…

Ex. 2 at 2.

       71.    Under Secretary of State Simon’s policy, County Auditor Chapin and Ramsey

County Auditor Samuel enforce a policy upon voters to wear a mask in the polling place—

under threat of prosecution under Executive Order No. 20-81.

       72.    But, under Minnesota Statutes § 609.735, the same people that Defendants

Simon, Chapin and Samuel are recommending, encouraging and enforcing to wear a mask

are committing a crime by wearing the mask under Minnesota Statutes § 609.735.



                                           Claims

Count 1: Minnesota’s policy regarding mask wearing in public places violates the
plaintiffs’ First Amendment rights by failing strict scrutiny.

       73.    The Plaintiffs incorporate this complaint’s previous paragraphs.




                                              14
     CASE 0:20-cv-01688-PJS-ECW Document 7 Filed 08/24/20 Page 15 of 28




       74.      Political participation in public places is core political speech that is

constitutionally protected under the First Amendment’s Free Speech Clause, which applies

to the states through the Fourteenth Amendment.

       75.      A law that restricts core political speech—such as restricting political

participants access to public places based on what they wear—is content-based, is subject to

strict scrutiny and is unconstitutional unless the law is narrowly tailored to serve a

compelling state interest. E.g., 281 Care Comm., 766 F.3d at 784–85.

       76.      Defendants, collectively, have taken steps towards criminalizing or

prosecuting plaintiffs when wearing a mask in a public place and criminalizing or prosecuting

plaintiffs when not wearing a mask in a public place.

       77.      Minnesota’s policy in public places suppresses plaintiffs’ political participation.

       78.      Because of Minnesota’s policy, the plaintiffs will not participate in First

Amendment protected activities in public places.

       79.      Minnesota Statutes § 609.735 makes wearing a mask in a public place a

criminal act.

       80.      The Governor’s Executive Order no. 20-81 and the Secretary of State’s July

22 memorandum makes not wearing a mask in public places a criminal act.

       81.      The Governor’s Executive Order no. 20-81 and the Secretary of State’s July

22 memorandum are legally null and void because they violate the Elections Clause of the

federal constitution.

       82.      The Elections Clause is in Article I, section 4 of the U.S. Constitution.

       83.      The Elections Clause states:


                                                 15
     CASE 0:20-cv-01688-PJS-ECW Document 7 Filed 08/24/20 Page 16 of 28




                        The Times, Places and Manner of holding Elections for Senators
                        and Representatives, shall be prescribed in each State by the
                        Legislature thereof; but the Congress may at any time by Law
                        make or alter such Regulations, except as to the Places of chusing
                        Senators.

          84.    Under the Elections Clause, the state legislature may determine the “time,

place and manner: for selection of U.S. Senators and U.S. Representatives subject to

Congressional acts.

          85.    First, the Governor’s Executive Order 20-81 and the Secretary of State’s July

22 memorandum violate the U.S. Constitution’s Elections Clause because they were not

enacted by the state legislature—a requirement under the Elections Clause.

          86.    Second, the Governor’s Executive Order 20-81 and the Secretary of State’s

July 22 memorandum violate the U.S. Constitution’s Elections Clause because the

Governor’s executive orders are an exercise of unconstitutional pure legislative power

effectively repealing legislatively-enacted laws—a result not allowed by Article III of the

Minnesota Constitution.

          87.    The Court conducting this “ultra vires” review of the state’s action is required

under the Fourteenth Amendment which incorporates the First Amendment against the

states.

          88.    The Minnesota Supreme Court has also held that agency rules can not conflict

with statutes:

                 While ‘administrative agencies may adopt regulations to implement or
                 make specific the language of a statute, they cannot adopt a conflicting
                 rule.'

Hirsch v. Bartley-Lindsay Co., 537 NW 2d 480 (Minn: 1995).


                                                16
     CASE 0:20-cv-01688-PJS-ECW Document 7 Filed 08/24/20 Page 17 of 28




          89.    Thus, a Governor’s executive orders and Secretary of State’s memorandum

cannot conflict with statutes without violating Minnesota Constitution’s express separation-

of-powers provisions—as has occurred here with Minnesota Statutes § 609.735—which then

in turn is a violation of the Elections Clause.

          90.    Third, the Governor’s Executive Order 20-81 and the Secretary of State’s July

22 memorandum violate the U.S. Constitution’s Elections Clause because they are based on

a statute, Minnesota Statutes § 12.31, with a legislative veto, which is unconstitutional under

Article III of the Minnesota Constitution.

          91.    The Court conducting this “ultra vires” review of the state’s action is required

under the Fourteenth Amendment which incorporates the First Amendment against the

states.

          92.    The Minnesota Statutes § 12.31, applying to peacetime emergencies, is

unconstitutional because it has a provision unconstitutionally authorizing a legislative veto

on extension of peacetime emergencies beyond thirty days. Minnesota Statutes § 12.31,

subdivision 2, provides that:

          (a)…A peacetime emergency must not be continued for more than five days
          unless extended by resolution of the Executive Council up to 30 days… (b) By
          majority vote of each house of the legislature, the legislature may terminate a
          peacetime emergency extending beyond 30 days. If the governor determines a
          need to extend the peacetime emergency declaration beyond 30 days and the
          legislature is not sitting in session, the governor must issue a call immediately
          convening both houses of the legislature.

          93.    The unconstitutional legislative veto in Minnesota Statutes § 12.31 cannot be

severed because it was not the legislative intent to allow the executive branch to exercise

peacetime emergency powers without legislative oversight.


                                                  17
     CASE 0:20-cv-01688-PJS-ECW Document 7 Filed 08/24/20 Page 18 of 28




          94.    The Governor’s executive orders and the Secretary of State’s memorandum

cannot be based on a statute with a non-severable legislative veto without violating

Minnesota Constitution’s express separation-of-powers provisions—which then in turn is a

violation of the Elections Clause.

          95.    Minnesota’s policy regarding masks in public places does not serve a

compelling state interest.

          96.    Minnesota’s policy regarding masks in public places is not narrowly tailored.

          97.    On the contrary, Minnesota’s policy regarding masks in public places is

overbroad.

          98.    Minnesota’s policy is overbroad because the government can only criminalize

one: wearing a mask or not wearing a mask. When it criminalizes both, it is making

everyone a criminal because they are either wearing a mask or not wearing a mask.

          99.    Minnesota’s policy regarding masks in public places is overbroad because they

unnecessarily ban, deter, and chill constitutionally protected political activities in public

places.

          100.   Minnesota has less restrictive means of addressing the pandemic. Minnesota

can choose to criminalize not wearing a mask or criminalize wearing a mask. But, it can’t

constitutionally do both without violating the First Amendment.

          101.   The plaintiffs’ political participation in public places is threatened by

prosecutions under Minnesota’s policy in public places, campaigning and at Minnesota

Voters Alliance events, and in polling places.




                                                  18
     CASE 0:20-cv-01688-PJS-ECW Document 7 Filed 08/24/20 Page 19 of 28




          102.   One Minnesota County Attorney has stated that Minnesota laws authorize

prosecution for both wearing a mask and not wearing a mask in public places. Ex. 5.

          103.   Further, as with other criminal laws, wrongful convictions are possible.

Minnesota’s policy criminalizing wearing and not wearing a mask in public places creates a

possibility that an innocent person will be fined and jailed, either because of an incorrect

determination of the facts or an incorrect determination of the policy criminalizing both

wearing and not wearing a mask. See Minn. Stat. § 609.03(3) (providing for a jail sentence or

a fine as the punishment for a misdemeanor).

          104.   Furthermore, a person prosecuted for violating Minnesota’s policy in public

places bears the cost of defending against the prosecution even if the criminal complaint is

dismissed or the person is acquitted.

          105.   The risk of the expense of defending oneself is enough to chill protected

speech.

          106.   Prosecution under Minnesota’s policy for public places is a realistic danger

that significantly compromises the ability of Minnesotans to politically participate in public

places.

          107.   That danger risks chilling the Plaintiffs’ and others’ constitutionally protected

political speech, even if nobody is ever prosecuted for violating the section

          108.   Minnesota’s policy regarding masks in public places restricts, chills, or bans

the Plaintiffs’ First Amendment activities in public places.




                                                 19
     CASE 0:20-cv-01688-PJS-ECW Document 7 Filed 08/24/20 Page 20 of 28




       109.   Under 28 U.S.C. § 2201(a), this Court “may declare the rights and other legal

relations of any interested party seeking such declaration, whether or not further relief is or

could be sought.”

       110.   The plaintiffs are entitled to a declaration under 28 U.S.C. § 2201(a) that

Minnesota’s policy regarding masks in public places is unconstitutional under the First and

Fourteenth Amendments.

       111.   A declaratory judgment will serve a useful purpose in settling this complaint’s

constitutional challenges to Minnesota’s policy regarding masks in public places.

       112.   A declaratory judgment will terminate, and afford relief from, the threat,

uncertainty, and insecurity of Minnesota’s policy regarding masks in public places.

       113.   The plaintiffs are further entitled to a permanent injunction against all the

defendants to prevent the civil and criminal enforcement of Minnesota’s policy regarding

masks in public places.

       114.   The defendants’ violations of the plaintiffs’ constitutional rights have occurred

and this Court should grant all relief available under 28 U.S.C. § 1983.


Count 2: Minnesota’s policy regarding mask wearing at the polling places violates
the First Amendment because it is “not capable of reasoned application.”

       115.   The Plaintiffs incorporate this complaint’s previous paragraphs.

       116.   Political participation at the polling place is considered a non-public forum.

Such political participation is constitutionally protected under the First Amendment’s Free

Speech Clause, which applies to the states through the Fourteenth Amendment. But, strict

scrutiny does not apply.


                                               20
      CASE 0:20-cv-01688-PJS-ECW Document 7 Filed 08/24/20 Page 21 of 28




       117.    In Minnesota Voters Alliance v. Mansky, 138 S.Ct. 1876 (2018), the U.S. Supreme

Court held that Minnesota's political apparel ban restricted a form of expression protected

by the First Amendment and that a polling place in Minnesota qualifies as a non-public

forum for First Amendment purposes.

       118.    The U.S. Supreme Court in Mansky acknowledged that Minnesota's political

apparel ban pursued permissible objective of setting polling place aside as island of calm in

which voters could peacefully contemplate their choices, but Minnesota's political apparel

ban violated the Free Speech Clause because it was “not capable of reasoned application.”

Id.

       119.    Thus, Minnesota’s laws affecting political attendance at polling places are

unconstitutional if “not capable of reasoned application.”

       120.    Defendants, collectively, have taken steps towards criminalizing or

prosecuting plaintiffs when wearing a mask in a polling place and criminalizing or

prosecuting plaintiffs when not wearing a mask in a polling place,.

       121.    A polling place is a public place for purposes of Minnesota Statutes § 609.735.

       122.    Minnesota’s policy criminalizing both wearing and not wearing a mask in

polling places suppresses plaintiffs’ political attendance in polling places to vote.

       123.    Because of Minnesota’s policy in polling places, the plaintiffs will not

participate in First Amendment protected attendance at polling places for in-person voting.

       124.    The Governor’s Executive Order no. 20-81 and the Secretary of State’s July

22 memorandum are legally null and void because they violate the Elections Clause of the

federal constitution as explained above in Count I.


                                                21
     CASE 0:20-cv-01688-PJS-ECW Document 7 Filed 08/24/20 Page 22 of 28




         125.   Minnesota Statutes § 609.735 makes wearing a mask in a polling place a

criminal act.

         126.   The Governor’s Executive Order no. 20-81 makes not wearing a mask in a

polling place a criminal act.

         127.   The Secretary of State’s July 22 memorandum makes not wearing a mask in a

polling place a criminal act.

         128.   Minnesota’s policy is “not capable of reasoned application” at the polling

place.

         129.   Minnesota’s policy provides unbridled discretion to election judges and

defendants to determine who to prosecute for wearing a mask and who to prosecute for not

wearing a mask.

         130.   Minnesota’s policy is unconstitutional because it unnecessarily bans, deters,

and chills constitutionally protected attendance at polling places to vote.

         131.   Minnesota has less restrictive means of addressing the pandemic. Minnesota,

in order to fight the pandemic, can choose to criminalize not wearing a mask at the polling

place or criminalize wearing a mask at the polling places. But, it can’t do both without

violating the First Amendment.

         132.   The Plaintiffs’ political attendance at polling places is threatened by

prosecutions under Minnesota’s policy.

         133.   And, as with other criminal laws, wrongful convictions are possible.

         134.   Minnesota’s policy creates a possibility that an innocent person will be fined

and jailed, either because of an incorrect determination of the facts or an incorrect


                                                22
     CASE 0:20-cv-01688-PJS-ECW Document 7 Filed 08/24/20 Page 23 of 28




determination of the policy criminalizing both wearing and not wearing a mask. See Minn.

Stat. § 609.03(3) (providing for a jail sentence or a fine as the punishment for a

misdemeanor).

       135.    Furthermore, a person prosecuted for violating Minnesota’s policy at polling

places bears the cost of defending against the prosecution even if the criminal complaint is

dismissed or the person is acquitted.

       136.    The risk of the expense of defending oneself is enough to chill attendance at

polling places to vote.

       137.    Prosecution under Minnesota’s policy at polling places is a realistic danger that

significantly compromises the ability of Minnesotans to attend polling places to vote.

       138.    That danger risks chilling the plaintiffs’ and others’ constitutionally protected

attendance at polling places, even if nobody is ever prosecuted for violating the section.

       139.    Minnesota’s policy at polling places has restricted, chilled, or banned the

Plaintiffs’ First Amendment protected attendance at polling places for in-person voting.

       140.    Under 28 U.S.C. § 2201(a), this Court “may declare the rights and other legal

relations of any interested party seeking such declaration, whether or not further relief is or

could be sought.”

       141.    The plaintiffs are entitled to a declaration under 28 U.S.C. § 2201(a) that

Minnesota’s policy at polling places is unconstitutional under the First and Fourteenth

Amendments.

       142.    A declaratory judgment will serve a useful purpose in settling this complaint’s

constitutional challenges to Minnesota’s policy at polling places.


                                               23
     CASE 0:20-cv-01688-PJS-ECW Document 7 Filed 08/24/20 Page 24 of 28




          143.   A declaratory judgment will terminate, and afford relief from, the threat,

uncertainty, and insecurity of Minnesota’s policy at polling places.

          144.   The plaintiffs are further entitled to a permanent injunction against all the

defendants to prevent the civil and criminal enforcement of Minnesota’s policy at polling

places.

          145.   The defendants’ violations of the plaintiffs’ constitutional rights have occurred

and this Court should grant all relief available under 28 U.S.C. § 1983.

Count 3: Minnesota’s policy violates the plaintiffs’ First Amendment expressive
association rights.

          146.   The Plaintiffs incorporate this complaint’s previous paragraphs.

          147.   The First Amendment’s guarantee of freedom of speech and other

enumerated freedoms includes a right to expressive association: “‘implicit in the right to

engage in activities protected by the First Amendment’ is ‘a corresponding right to associate

with others in pursuit of a wide variety of political, social, economic, educational, religious,

and cultural ends.’” Boy Scouts of America v. Dale, 530 U.S. 640, 647 (2000) (quoting Roberts v.

United States Jaycees, 468 U.S. 609, 622 (1984)). “‘[I]ntrusion into the internal structure or

affairs of an association’” can violate the right to expressive association. Id. at 648 (quoting

United States Jaycees, 530 U.S. at 623).

          148.   A law burdening expressive association is subject to strict scrutiny. See, e.g.,

Roberts v. United States Jaycees, 468 U.S. 609, 623 (1984); Dale, 530 U.S. at 680 (Stevens, J.,

dissenting) (citing United States Jaycees, 468 U.S. at 623) (dissenting from application of the

expressive-association doctrine, but conceding that a law burdening the right to expressive

association must be the least restrictive means of achieving a compelling state interest).

                                                  24
     CASE 0:20-cv-01688-PJS-ECW Document 7 Filed 08/24/20 Page 25 of 28




       149.    Minnesota’s policy criminalizing wearing and not wearing a mask chills

plaintiffs’ expressive associational activities in public places.

       150.    Minnesota’s policy criminalizing wearing and not wearing a mask makes any

participation in expressive associational activities in a public place risky.

       151.    Minnesota’s policy burden individual plaintiffs’ ability to expressively associate

in public places.

       152.    Minnesota’s policy burden Minnesota Voter Alliance’s ability to expressively

associate in public places.

       153.    Minnesota’s policy thus burdens Minnesota Voter Alliance’s, its members’ and

its supporters’ ability to advance their objectives through expressive association.

       154.    Minnesota’s policy’s burdens on the plaintiffs’ rights to expressive association

and free speech are especially grave because they need to meet in public places to be

effective political organizations.

       155.    Minnesota’s policy is thus subject to strict scrutiny as a burden on the right to

expressive association.

       156.    The Governor’s Executive Order no. 20-81 and the Secretary of State’s July

22 memorandum are legally null and void because they violate the Elections Clause of the

federal constitution as explained above in Count I.

       157.    Minnesota’s policy unconstitutionally burdens the right to expressive

association because they are not narrowly tailored to meet a compelling state interest.




                                                 25
     CASE 0:20-cv-01688-PJS-ECW Document 7 Filed 08/24/20 Page 26 of 28




       158.    The Plaintiffs are thus entitled to a declaration under 28 U.S.C. § 2201(a) that

Minnesota’s policy criminalizing wearing and not wearing a mask is unconstitutional under

the First and Fourteenth Amendments.

       159.    And the Plaintiffs are thus entitled to an injunction against all the defendants

to prevent the civil and criminal enforcement of Minnesota’s policy criminalizing wearing

and not wearing a mask.

Plaintiffs are entitled to injunctive relief due to the irreparable harm regarding the
violation of constitutional protections.

       160.    The plaintiffs incorporate this complaint’s previous paragraphs.

       161.    The plaintiffs are entitled to preliminary and permanent injunctive relief

prohibiting the defendants from enforcing Minnesota’s policy criminalizing both wearing

and not wearing a mask.

       162.    An injunction will terminate, and afford relief from, the threat, uncertainty,

and insecurity, of Minnesota’s policy criminalizing both wearing and not wearing a mask.

       163.    Minnesota’s policy criminalizing both wearing and not wearing a mask

provides for criminal prosecution and penalties for political speech, creating a chilling effect

on the plaintiffs’—and others’—speech.

       164.    The plaintiffs are likely to prevail on this action’s merits.

       165.    The plaintiffs will suffer irreparable harm if the defendants are not enjoined

from enforcing Minnesota’s policy criminalizing both wearing and not wearing a mask

because the plaintiffs will lose opportunities to engage in political activities, including voting,

protected by the First Amendment.



                                                26
       CASE 0:20-cv-01688-PJS-ECW Document 7 Filed 08/24/20 Page 27 of 28




        166.   The defendants will not suffer any harm if they are prevented from enforcing

Minnesota’s policy criminalizing both wearing and not wearing a mask.

        167.   Granting injunctive relief is in the public interest because doing so protects

everybody’s free-speech rights.

Constitutional claims under 42 U.S.C. § 1983 entitle the plaintiffs to attorneys’ fees
and costs.

        168.   The plaintiffs incorporate this complaint’s previous paragraphs.

        169.   The defendants are responsible for enforcing Minnesota’s policy criminalizing

both wearing and not wearing a mask.

        170.   Because enforcement or threatened enforcement of Minnesota’s policy

criminalizing both wearing and not wearing a mask violates, under color of state law, the

Plaintiffs’ First Amendment rights, the Plaintiffs are entitled to attorneys’ fees and costs

incurred in this suit. 42 U.S.C. §§ 1983, 1988.


                                        Prayer for Relief

        Therefore, the plaintiffs respectfully ask that this Court:

        1.     Declare Minnesota’s law, executive order and memorandum regarding masks

in public places and polling places to be facially, and as applied to the facts of this case,

unconstitutional under the First and Fourteenth Amendments;

        2.     Grant a preliminary and permanent injunction enjoining the defendants from

enforcing Minnesota’s policy regarding masks in public places and polling places;

        3.     Award the plaintiffs all costs, expenses, and expert witness fees allowed by

law;


                                                  27
    CASE 0:20-cv-01688-PJS-ECW Document 7 Filed 08/24/20 Page 28 of 28




      4.     Award the plaintiffs attorneys’ fees and costs allowed under 42 U.S.C. § 1988;

      5.     Award the plaintiffs attorneys’ fees and costs allowed under Minn. Stat. §§

15.471–15.474; and

      6.     Award the plaintiffs such other and further relief as this Court deems just.


Dated: August 24, 2020.                          /s/Erick G. Kaardal
                                                 Erick G. Kaardal, 229647
                                                 Mohrman, Kaardal & Erickson, P.A.
                                                 150 South Fifth Street, Suite 3100
                                                 Minneapolis, MN 55402
                                                 Telephone: (612) 341-1074
                                                 Facsimile:    (612) 341-1076
                                                 Email:        kaardal@mklaw.com
                                                 Attorneys for the Plaintiffs




                                            28
